Citation Nr: 1025357	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-17 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent 
for lumbar strain. 

2.  Entitlement to an increased rating greater than 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 Regional Office (RO) in Augusta, Maine 
rating decision, which continued the Veteran's 40 percent 
evaluation for lumbar strain and 10 percent evaluation for pes 
planus.

The Board notes the Veteran requested a hearing in his June 2006 
substantive appeal form, but withdrew the hearing request in 
September 2007 and requested that further appellate action be 
deferred pending receipt and submission of additional evidence.  
The claims file does not indicate that additional evidence has 
been submitted to date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that his current evaluations for his lumbar 
spine disability and his bilateral foot disability do not 
adequately contemplate his level of disability.  Having reviewed 
the claims file, the Board finds that additional development is 
necessary prior to the adjudication of these claims.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2009).

Where there is actual notice to VA that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), VA has the duty to acquire a copy of the decision granting 
SSA disability benefits and the supporting medical documentation 
relied upon.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010); Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Federal government agencies.  See 38 U.S.C.A. 
§ 5103A(b)(3), (c)(3).  If no records are available, a negative 
reply to that effect is required.  

In this case the Veteran has stated that he received benefits 
from the SSA for a short time and provided a March 2006 letter 
from the SSA to that effect.  As such, the RO sent requests to 
the SSA for the Veteran's records in October 2005 and December 
2005, but did not receive a response.  As a negative response 
from the SSA has not been received, additional efforts should be 
made to obtain the Veteran's SSA records.

The Board sympathizes with the frustrations inherent in a further 
remand of these claims.  To facilitate a speedy resolution, the 
Board encourages the involvement in the Veteran in obtaining 
either the requested records or a negative response from the SSA.

In addition, the Board notes that at the Veteran was afforded a 
VA examination for his bilateral feet and back in May 2005.  The 
Veteran's claims were last adjudicated by the RO in a statement 
of the case (SOC) in May 2006.  Since that time, the Veteran has 
received a VA examination in September 2006 that, in part, 
considered the Veteran's bilateral foot and back disabilities.  
In addition, the Veteran has reported on multiple occasions since 
the May 2005 VA examination that his bilateral foot and back 
disabilities have worsened.  Specifically, the Veteran has noted 
increased pain, swelling, and bladder and/or bowel problems 
associated with his feet or back.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened since 
the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has 
also held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Veteran's contentions and the subsequent 
September 2006 VA examination that has not been considered by the 
RO, the claims must be remanded in order to afford the Veteran a 
VA examination to determine the current severity of his bilateral 
feet and low back disabilities. 

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from October 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
all appropriate VA medical facilities for 
treatment received from October 2006 to the 
present.

2.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with any filed 
claim by the Veteran for SSA disability 
benefits. If no such records can be found, or 
if they have been destroyed, specific 
confirmation of that fact must be received.  
Notify the Veteran as required.

3.  After the above evidence has been 
obtained, to the extent possible, schedule 
the Veteran for appropriate VA 
examination(s), to include a complete 
physical examination and interview of the 
Veteran, in order to determine the current 
severity of his service-connected bilateral 
foot and low back disabilities.  Any tests 
deemed necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The examination report should 
specifically state the degree of disability 
present in the Veteran's bilateral feet and 
low back and his current range of motion (to 
the extent applicable).  The clinician should 
also discuss how the Veteran's disability 
impacts his daily activities of living.  The 
extent of any pain, incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to pain, 
incoordination, weakened movement, and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  Any and all opinions must be 
accompanied by a complete rationale.

4.  After the above is complete, readjudicate 
the Veteran's claims.  If a complete grant 
for either claim is not afforded, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


